Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/22/2021 had been entered.  
Claims 1-8 are pending.  
Claims 1-8 stand rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 20150249526 A1) in view of Chung et al. (Pub. No.: US 20110286440 A1), hereafter respectively referred to as Kim and Chung.  
In regard to Claim 1, Kim teaches A terminal comprising: a processor that controls a mapping of a first demodulation reference signal (DMRS) (a position to which a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12), having a fixed location regardless of a symbol duration of an uplink shared channel (PUSCH) (FIG. 12 shows a First slot for two cases of PUSCH, where in the First slot, a demodulation reference signal is in the 4th symbol from the slot boundary between the First slot and a Second slot, and the demodulation reference signal is in the 4th symbol from the slot boundary in both the Normal cyclic prefix case and the Extended cyclic prefix case, Para. 246), controls a mapping of a second DMRS, and determines a location of the second DMRS if the second DMRS is allocated (FIG. 12 shows a demodulation reference signal in a Second Slot of both cases of PUSCH, Para. 246).  
Kim teaches a transmitter that transmits at least one of the first DMRS and the second DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12).  
Kim teaches wherein the processor controls the mapping of the first DMRS and the second DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12).  

Chung teaches a second DMRS, which is allocated depending on the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  FIG. 5 shows DRS patterns in both a 1st slot and a 2nd slot changing between a Normal CP case and an Extended CP case, Para. 67-68).  
Chung teaches, wherein the processor controls the mapping of the first DMRS and the second DMRS using the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61.  Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 2, Kim teaches, wherein the greater the symbol duration of the PUSCH, the greater the allocation space between the first DMRS and the second DMRS (FIG. 12 shows a subframe has a length of 12 symbols in an Extended cyclic prefix case for PUSCH and where there are 5 symbols between two DMRSs, and a subframe has a length of 14 symbols in a Normal cyclic prefix case for PUSCH and where there are 6 symbols between two DMRSs).


	In regard to Claim 4, Kim teaches A terminal comprising: a processor that controls a mapping of a plurality of demodulation reference signals (DMRSs) (FIG. 12 is a diagram for an example of uplink/downlink reference signals transmitted in a subframe, Para. 245.  In case of uplink, a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12.  FIG. 12 shows two demodulation reference signals transmitted for PUSCH, Para. 245-246) if a symbol duration of an uplink shared channel (PUSCH) is greater than, or equal to, a predetermined value (FIG. 12 shows a Normal cyclic prefix case for PUSCH, where a subframe has a length equal to 14 symbols, Para. 245-246), and controls a mapping of one DMRS if the symbol duration of the PUSCH is less than the predetermined value (FIG. 12 shows an Extended cyclic prefix case for PUSCH, where a subframe has a length equal to 12 symbols, which is less than the 14 symbols of the Normal cyclic prefix case, and has transmission of at least one demodulation reference signal, Para. 245-246).  
	Kim teaches a transmitter that transmits the plurality of DMRSs or the one DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12).
(a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12).  
Kim fails to teach wherein the processor controls the mapping of the plurality of DMRSs and the one DMRS using the symbol duration of the PUSCH.  
Chung teaches, wherein the processor controls the mapping of the plurality of DMRSs and the one DMRS using the symbol duration of the PUSCH (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61.  Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 5, Kim teaches A radio communication method for a terminal comprising: controlling a mapping of a first demodulation reference signal (DMRS) (a position to which a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12), having a fixed location regardless of a symbol duration of an uplink shared channel (PUSCH) (FIG. 12 shows a First slot for two cases of PUSCH, where in the First slot, a demodulation reference signal is in the 4th symbol from the slot boundary between the First slot and a Second slot, and the demodulation reference signal is in the 4th symbol from the slot boundary in both the Normal cyclic prefix case and the Extended cyclic prefix case, Para. 246), and controlling a mapping of a second DMRS, and a location of the second DMRS is determined if the second DMRS is allocated (FIG. 12 shows a demodulation reference signal in a Second Slot of both cases of PUSCH, Para. 246).  
Kim teaches transmitting at least one of the first DMRS and the second DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12).  
Kim teaches wherein the mapping of the first DMRS and the second DMRS are controlled using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12).  
Kim fails to teach a second DMRS, which is allocated depending on the symbol duration of the shared channel; wherein the mapping of the first DMRS and the second DMRS are controlled using the symbol duration of the shared channel.  
Chung teaches a second DMRS, which is allocated depending on the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  FIG. 5 shows DRS patterns in both a 1st slot and a 2nd slot changing between a Normal CP case and an Extended CP case, Para. 67-68).  
Chung teaches, wherein the mapping of the first DMRS and the second DMRS are controlled using the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61.  Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to permit changes in a position of a demodulation reference signal to ensure optimal processing of reference signals for the estimation of channels.  


In regard to Claim 6, Kim teaches A radio communication method for a terminal comprising: controlling a mapping of a plurality of demodulation reference signals (DMRSs) (FIG. 12 is a diagram for an example of uplink/downlink reference signals transmitted in a subframe, Para. 245.  In case of uplink, a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12.  FIG. 12 shows two demodulation reference signals transmitted for PUSCH, Para. 245-246) if a symbol duration of an uplink shared channel (PUSCH) is greater than, or equal to, a predetermined value (FIG. 12 shows a Normal cyclic prefix case for PUSCH, where a subframe has a length equal to 14 symbols, Para. 245-246), and controlling a mapping of one DMRS if the symbol duration of the PUSCH is less than the predetermined value (FIG. 12 shows an Extended cyclic prefix case for PUSCH, where a subframe has a length equal to 12 symbols, which is less than the 14 symbols of the Normal cyclic prefix case, and has transmission of at least one demodulation reference signal, Para. 245-246).  
Kim teaches transmitting the plurality of DMRSs or the one DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12).  
Kim teaches wherein the mapping of the plurality of DMRSs and the one DMRS are controlled using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12).  
Kim fails to teach wherein the mapping of the plurality of DMRSs and the one DMRS are controlled using the symbol duration of the shared channel.  
Chung teaches, wherein the mapping of the plurality of DMRSs and the one DMRS are controlled using the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61.  Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the 


In regard to Claim 7, Kim teaches A system comprising a terminal and a base station, wherein: the terminal comprises: a processor that controls a mapping of a first demodulation reference signal (DMRS) (a position to which a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12), having a fixed location regardless of a symbol duration of an uplink shared channel (PUSCH) (FIG. 12 shows a First slot for two cases of PUSCH, where in the First slot, a demodulation reference signal is in the 4th symbol from the slot boundary between the First slot and a Second slot, and the demodulation reference signal is in the 4th symbol from the slot boundary in both the Normal cyclic prefix case and the Extended cyclic prefix case, Para. 246), controls a mapping of a second DMRS, and determines a location of the second DMRS if the second DMRS is allocated (FIG. 12 shows a demodulation reference signal in a Second Slot of both cases of PUSCH, Para. 246).  
Kim teaches a transmitter that transmits at least one of the first DMRS and the second DMRS (uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12).  
(RF unit 153 is connected with the processor 151 and is configured to transmit/receive a radio signal, Para. 314, FIG. 15), wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12).  
Kim fails to teach a second DMRS, which is allocated depending on the symbol duration of the shared channel; wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using the symbol duration of the shared channel.  
Chung teaches a second DMRS, which is allocated depending on the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  FIG. 5 shows DRS patterns in both a 1st slot and a 2nd slot changing between a Normal CP case and an Extended CP case, Para. 67-68).  
Chung teaches, wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61.  Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61).  



In regard to Claim 8, Kim teaches A system comprising a terminal and a base station, wherein: the terminal comprises: a processor that controls a mapping of a plurality of demodulation reference signals (DMRSs) (FIG. 12 is a diagram for an example of uplink/downlink reference signals transmitted in a subframe, Para. 245.  In case of uplink, a demodulation reference signal for PUSCH is transmitted, Para. 246, FIG. 12.  FIG. 12 shows two demodulation reference signals transmitted for PUSCH, Para. 245-246) if a symbol duration of an uplink shared channel (PUSCH) is greater than, or equal to, a predetermined value (FIG. 12 shows a Normal cyclic prefix case for PUSCH, where a subframe has a length equal to 14 symbols, Para. 245-246), and controls a mapping of one DMRS if the symbol duration of the PUSCH is less than the predetermined value (FIG. 12 shows an Extended cyclic prefix case for PUSCH, where a subframe has a length equal to 12 symbols, which is less than the 14 symbols of the Normal cyclic prefix case, and has transmission of at least one demodulation reference signal, Para. 245-246).  
(uplink/downlink reference signals transmitted in a subframe, Para. 245-246, FIG. 12). 
Kim teaches the base station comprises: a receiver that receives the plurality of DMRSs or the one DMRS (RF unit 153 is connected with the processor 151 and is configured to transmit/receive a radio signal, Para. 314, FIG. 15), wherein the processor of the terminal controls the mapping of the plurality of DMRSs and the one DMRS using a DMRS position information (a cyclic shift field included in the DCI, for a transport block related to a corresponding PUSCH transmission, Para. 144.  A cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, Para. 246, FIG. 12).  
Kim fails to teach wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using the symbol duration of the shared channel.  
Chung teaches, wherein the processor of the terminal controls the mapping of the first DMRS and the second DMRS using the symbol duration of the shared channel (the DRS may be understood as the same term as the DM-RS, Para. 8, 49.  DRS pattern groups are distinguished from each other by Type X-Y-Z, Para. 61.  Z denotes a type of Cyclic Prefix (CP) to which a proposed DRS pattern is applied, Para. 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the teachings of Kim since Chung provides a technique for changing reference signal patterns in both frequency and time, which can be introduced into the system of Kim to .  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chung, and further in view of Stern-Berkowitz et al. (Pub. No.: US 20140086112 A1), hereafter referred to as Stern-Berkowitz.  
In regard to Claim 3, as presented in the rejection of Claim 1, Kim in view of Chung teaches a terminal.  
Kim fails to teach, wherein if the symbol duration of the PUSCH is greater than, or equal to, a predetermined value, then the processor controls the mapping of the first DMRS and the second DMRS, and if the symbol duration of the PUSCH is less than the predetermined value, then the processor controls the mapping of the first DMRS without controlling the mapping of the second DMRS.  
Stern-Berkowitz teaches, wherein if the symbol duration of the PUSCH is greater than, or equal to, a predetermined value, then the processor controls the mapping of the first DMRS and the second DMRS (FIG. 3D shows, when l=6, a DM-RS in a 6th symbol and a DM-RS in a 7th symbol, Para. 28), and if the symbol duration of the PUSCH is less than the predetermined value, then the processor controls the mapping of the first DMRS without controlling the mapping of the second DMRS (FIG. 3E shows, when l=5, a DM-RS in a 7th symbol, but the DM-RS in the 6th symbol is unchanged, Para. 28).  
.  


Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  Page 7 of the Remarks presents the argument that Applicant respectfully asserts that Kim does not disclose, at least, the above-referenced limitation of amended independent claim 4.  This argument is not persuasive.  Kim teaches in Para. 246, FIG. 12, a cyclic shift value for a DMRS field in DCI, for a transport block corresponding to PUSCH transmission, which is substantively the same as a DMRS position information of Claim 4.  The other limitations introduced by the amnedemnt of Claim 4, which is not taught by Kim, is taught by Chung.  
 
Page 8 of the Remarks presents the argument that However, while Chung relates to transmitting a data demodulation reference signal in a radio mobile communication system, Chung remains silent regarding that the mapping of the first DMRS and the second DMRS is controlled using the symbol duration of the PUSCH and a DMRS position information.  This argument is not persuasive.  Chung symbol duration of the PUSCH of Claim 4.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
5-18-2021  


	/GREGORY B SEFCHECK/                Primary Examiner, Art Unit 2477